Citation Nr: 0944895	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to service connected prostatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to August 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
prostate cancer. 

In August 2009 a Board hearing was held by the undersigned 
Veterans Law Judge in Phoenix, Arizona.  The transcript is of 
record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's prostate cancer manifested in service or is 
otherwise related to any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated September 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Regardless the Veteran was provided such notice in a 
March 2006 letter and the claim was subsequently adjudicated 
in an April 2006 statement of the case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining other evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
of his disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection can be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

Prostate cancer will be presumptively service connected if 
there was exposure to herbicides, i.e. Agent Orange, and the 
disease manifests to a degree of 10 percent or more at any 
time.  38 C.F.R. §3.309(e).  Exposure to herbicides will be 
presumed for persons who served in the Republic of Vietnam.  
38 C.F.R. §3.307(a)(6)(i).  The veteran does not allege nor 
does the record reflect that he was in the Republic of 
Vietnam; therefore he is not presumed to have been exposed to 
Agent Orange.   

The Veteran asserts that service connection is warranted for 
prostate cancer, secondary to his service-connected 
prostatitis.

The service treatment records show that the Veteran was not 
treated for or diagnosed with prostate cancer in service.  

A July 2005 VA examination found that the Veteran to have 
recurring prostatitis and adenocarcinoma of the prostate.  
The examiner opined that the Veteran's prostate cancer was 
not related to or secondary to the recurrent or chronic 
prostatitis; explaining that prostatitis has never been 
proved to be a risk factor for prostate cancer.  

A June 2009 VA examination noted the Veteran's diagnoses of 
prostate cancer and prostatitis and reviewed the submitted 
medical article which speculated that inflammation or 
infection may cause an increase in cancer.  However, the VA 
examiner opined that a relationship between the Veteran's 
current prostate cancer and his prostatitis since service 
could not be resolved without resorting to mere speculation.  
The inability of the VA examiner to reach an opinion without 
resort to speculation may be considered non-evidence in this 
case, neither weighing for or against the claim.  See 
generally Perman v. Brown, 5 Vet. App. 237, 241 (1993).

VA treatment records noted the Veteran's prostate cancer but 
none provided an opinion that the Veteran's prostate cancer 
was related to his prostatitis. 

The Veteran submitted a medical treatise which suggested a 
link between inflammatory changes, or prostatitis, and 
prostate cancer.  Medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  However, there is no supporting opinion of a 
medical professional in this case.  The treatise evidence, 
standing alone, does not address the facts that are specific 
to the Veteran's case and does not establish a relationship 
between the Veteran's prostate cancer and his service 
connected prostatitis.  Accordingly, it is of negligible 
probative value.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

At Board hearing the Veteran testified that his VA doctor was 
going to provide an additional opinion; however no 
information was received. 

The Veteran genuinely believes that his prostate cancer is 
related to his service connected prostatitis, however, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of prostate cancer and his views are 
of no probative value.  While the Veteran's lay assertions 
have been considered, they do not outweigh the opinion of the 
July 2005 VA medical examiner who opined that the Veteran's 
prostate cancer was not related to his prostatitis.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The finding of the July 2005 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for prostate cancer; 
there is no doubt to be resolved; and service connection is 
not warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for prostate cancer, to include as 
secondary to service connected prostatitis, is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


